         Case 3:15-cv-30148-WGY Document 237 Filed 09/19/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                                 Civil Action No. 3:15-cv-30148

MARK SCHAND,                                    )
    Plaintiff,                                  )
                                                )
v.                                              )
                                                )
ELMER McMAHON,                                  )
LEONARD SCAMMONS,                               )
RAYMOND P. MUISE and                            )
MICHAEL REID,                                   )
     Defendants.                                )
                                                )

                  DEFENDANTS’ SUPPLEMENTAL JURY INSTRUCTION

PURPOSE OF THE BOARD OF BAR OVERSEERS -

        You have heard a witness(es) testify that the Board of Bar Overseers contacted a member(s) of

the Springfield Police Department concerning the Victoria Seymour murder case file. The Board of Bar

Overseers and the Office of the Bar Counsel were established by the Supreme Judicial Court in 1974 as

independent administrative bodies to investigate and evaluate complaints against lawyers. The Board of

Bar Overseers does not investigate police misconduct. The Board acts as an administrative tribunal to

consider disciplinary charges brought by Bar Counsel. When an attorney is found guilty of misconduct

the Board either imposes discipline or recommends the matter to the Supreme Judicial Court so that more

serious discipline can be imposed.
           Case 3:15-cv-30148-WGY Document 237 Filed 09/19/19 Page 2 of 4



PROCEDURAL DUE PROCESS -


In order for a plaintiff to succeed under a procedural due process theory, the plaintiff must prove

by a preponderance of the evidence that objectively unreasonable, unduly suggestive

identification procedures, employed by one or more of the four named officers, acting

intentionally or with deliberate indifference, caused the mistaken and unreliable in-court

identifications, and thereby deprived him of a fair trial. 1


When a plaintiff alleges violation of his federally secured constitutional due process rights, the

plaintiff has the burden of showing that the officers’ actions constituted an “affirmative abuse of

power.” 2In other words, “the Due Process Clause is simply not implicated by a negligent act of

an official causing unintended loss of or injury to life, liberty, or property.” 2A police officer’s

negligence or inadvertence in failing to turn over evidence is not actionable under § 1983. 2

1
 Pace v. Des Moines, 201 F.3d 1050, 1055 (8th Cir. 2000) Geter v. Fortenberry, 882 F.2d 167,
170-71 (5th Cir. 1989) Hensley v. Carey, 818 F.2d 646 (7th Cir.) cert. denied, 484 U.S. 965
(1987).
2
    Daniels v. Williams 474 U.S. 327 (1986).
        Case 3:15-cv-30148-WGY Document 237 Filed 09/19/19 Page 3 of 4



Respectfully submitted,
THE DEFENDANT,
Raymond Muise,
By his attorney,

 /s/ Lisa C. deSousa
Lisa C. deSousa, Esq., BBO #546116
City of Springfield Law Department
1600 E. Columbus Ave., 2nd Floor
Springfield, MA 01103
Tel: (413) 886-5205
ldesousa@springfieldcityhall.com


THE DEFENDANT,                           THE DEFENDANT,
Leonard Scammons,                        Elmer McMahon,
By his attorney,                         by his attorney,

 /s/ Kevin Coyle                          /s/ Austin M. Joyce
Kevin Coyle, Esq., BBO#255040            Austin M. Joyce, Esq., BBO #255040
1299 Page Boulevard                      Reardon, Joyce & Akerson PC
Springfield, MA 01104                    4 Lancaster Terrace
Tel: (413) 787-1524                      Worcester, MA 01609
attycoyle@aol.com                        Tel: (508) 754-7285
                                         ajoyce@rja-law.com

THE DEFENDANT,
Michael Reid,
By his attorneys,

/s/ Kathleen E. Sheehan
Kathleen E. Sheehan, Esq., BBO #456910
Jeremy Saint Laurent, Esq. BBO #698682
City of Springfield Law Department
1600 E. Columbus Ave., 2nd Floor
Springfield, MA 01103
Tel: (413) 787-6085
ksheehan@springfieldcityhall.com
jsaintlaurent@springfieldcityhall.com
        Case 3:15-cv-30148-WGY Document 237 Filed 09/19/19 Page 4 of 4



Certificate of Service

The undersigned hereby certifies that a true copy of the within Motion to Reconsider was this
day served upon the parties via the Federal Court’s ECF Notice and delivery System. I am
unaware of any party who is a non-registered participant and therefore electronic filing is the
sole means of this document.
SIGNED under the pains and penalties of perjury.


Dated: September 19, 2019                             /s/ Lisa C. deSousa
                                                     Lisa C. deSousa, Esq.
